DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 7/21/22 has been entered.
 	
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 3 is rejected under 35 U.S.C. 103 as obvious over Scanlan (US 5,121,590) in view of Lemme et al. (US 2005/0074342) and further view of Small et al. (US 2005/0028493).
Scanlan discloses a device for vacuum-packing a product in an airtight container 12 for the purpose of keeping the product fresh longer, the device comprising: a power-supply switch; a vacuum pump 38 and an aspirating nozzle 41 connected to the piping 39 in the vacuum pump and designed to form a temporary airtight coupling with a valve 16 that is part of an airtight container 12; see figure 5 wherein the device is separated into two sub-assemblies - a stationary unit 43, containing vacuum pump, and on the other hand, a mobile head containing the aspirating nozzle 41, wherein the stationary unit and mobile head are connected by a flexible hose 39 linking the vacuum pump and aspirating unit, and wherein the hose can stretch from the storage position in which the mobile head rests on the stationary unit to an active mode in which the mobile head is coupled with the airtight container at some distance from the stationary unit; see figures 1-5.  Scanlan provides that the vacuum pump is commonly known without directly discussing a motor or piping however Lemme et al. teach a vacuum pump comprising piping 48, 72, 74, etc. in which negative air pressure is formed (fig. 2, para. 77) an electric motor 40 for operating.  It would have been obvious to one of ordinary skill in the art at the time of the invention to include an electric motor for driving a common vacuum pump with piping as taught by Lemme et al. in the invention to Scanlan for creating negative pressure.
The modified invention to Scanlan does not disclose a storage position of the hose resting inside the stationary unit however Small et al. teaches vacuum hose management in a device comprising housing 115 wherein hose 114 is positioned within housing 115 in a storage configuration and capable of withdrawing for an active mode for evacuation; see figures 1A-3B.  It would have been obvious to one of ordinary skill in the art to provide a hose in the positions as claimed as taught by Small et al. in the modified invention to Scanlan.
Regarding a power switch mounted under the mobile head, Lemme et al. teach a power switch 125 (normally open) for operating on contact (closing) between lid 120 and the top of a container to be sealed and opens the circuit when uncoupled; see para. 80.  It would have been obvious to one of ordinary skill in the art at the time of the invention to include the actuating switch of Lemme et al. in the invention to Scanlan for automated operating when the nozzle is in position.
Allowable Subject Matter
Claims 1-2, 4, 6-7, and 9-10 are allowed.

Response to Arguments
Applicant's arguments filed 7/21/22 have been fully considered but they are not persuasive with respect to claim 3 as claim 3 is not dependent upon claim 1. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. LeClear et al. teaches an evacuation system with a pressure switch connected to a solenoid and release valve (fig. 5, para. 20) however is not for separation of an aspirating nozzle from a container valve. See also similar device of Kristen.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER R HARMON whose telephone number is (571)272-4461. The examiner can normally be reached M-F 8-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Curtis Mayes can be reached on (571) 272-1234. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTOPHER R HARMON/Primary Examiner, Art Unit 1759